DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,953,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are recited by or obvious over the patent claims.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/190,645 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are all anticipated by or obvious over the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-20 are allowable except for the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combination of limitations required by independent claim 1.
Kallassy (US 6,599,200) teaches a shoulder motion exercise kit comprising: a slider slidably engaged to an extender.  Kallassy fails to teach an elastic resistance connector, a retainer configured to be secured on an arm of the user, or the slider being removable from the extender at the proximal end or the distal end
Gutierrez (US 6,458,036) teaches a shoulder motion exercise kit, comprising an elastic resistance connector (104) connected to a retainer (102) and an extender (300). Gutierrez fails to teach a slider slidably engaged to the extender and only removable from the extender at the proximal end or the distal end.
Meyer (US 6,827,654) teaches a shoulder motion exercise kit comprising an elastic resistance connector (74) connected to a retainer (12) and an extender. While Meyer teaches a clamp (132) connecting the elastic resistance connector to the extender, Meyer fails to teach the clamp is a slider having  a slider length of at least 3.5 inches, configured to be gripped by a dominant hand of the human user and slid along the axial length of the extender and only removable from the extender at the proximal end or the distal end.  Meyer rather teaches the clamp is configured to be stationary during use.
Thomas (US 5,865,685) teaches a shoulder motion exercise device for use with an extender (16) comprising an elastic resistance connector (18) connected to a retainer (12). While Thomas teaches a connector (14) connecting the elastic resistance connector to the extender, Thomas fails to teach the clamp is a slider having a slider length of at least 3.5 inches, configured to be gripped by a dominant hand of the human user and slid along the axial length of the extender.  Thomas rather teaches the connector configured to be stationary during use.
Burke (US 7,156,748) teaches a shoulder motion exercise device for use with an extender (10) comprising an elastic resistance connector (18) connected to a retainer (20). While Burke teaches a clip (38) connecting the elastic resistance connector to the extender, Burke fails to teach the clip is a slider having a slider length of at least 3.5 inches, configured to be gripped by a dominant hand of the human user and slid along the axial length of the extender.  Burke rather teaches the clip is configured to be stationary during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784